Citation Nr: 0402528	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  96-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
His DD Form 214 lists his military occupation specialty (MOS) 
as supply specialist.   Service personnel records reflect he 
participated in the Vietnam Counter offensive Phase III from 
June 1967 to January 1968.  He was assigned to the 337th 
Radio Research Company (337th RR Co.).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In October 
1997, the Board remanded the issue of whether new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for PTSD to the RO for 
additional development.  In January 2000, the Board reopened 
the claim and remanded the issue of entitlement to service 
connection for PTSD to the RO for additional development.  
The case has been returned to the Board for further appellate 
review.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1995.  A transcript of the hearing has 
been associated with the claims file.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Records dated from January 1968 to May 1968, reflect that the 
veteran as assigned to the 337th RR Co.  The March 1969 
separation examination report shows that the veteran's 
psychiatric state was normal.  

VA outpatient treatment records, dated in December 1994, 
reflect a notation of PTSD.  The report of examination notes 
stressful events during service to include having received 
incoming fire from the enemy, and having been surrounded by 
the enemy in fear for his life.  The examiner opined that the 
veteran's PTSD was a direct result of service in Vietnam.  

In letters received in December, A. K., PhD., noted the 
veteran's reported history of having experienced stressful 
events during service in Vietnam, to include having 
repeatedly come under enemy fire, and witnessing many war-
related deaths and associated atrocities.  PTSD was 
diagnosed.  

A January 1997 VA opinion reflects a diagnosis of PTSD, 
chronic, with delayed onset.  The examiner opined that PTSD 
was related to the veteran's Vietnam experience.  

In a correspondence received in May 1998, the veteran 
enumerated stressful events during service in Vietnam.  He 
reported that from October 1968 to January 1968, he was the 
subject of repeated enemy rocket and mortar attack.  

In a letter dated in June 1999, the service department 
provided reports of casualties and circumstances surrounding 
the incidents involving the 337th for the relevant time 
period.  Incidents were noted to include mortar and rocket 
attacks from November 1967 through June 1968, to include a 
122mm rocket round landing in the Long Binh area.  The letter 
notes that Long Binh was only a short distance from the 
location of the 337th RR Company.  

On VA examination in July 2000, the examiner stated that the 
C-file had been reviewed.  The relevant diagnosis was PTSD.  
The examiner opined that the veteran's PTSD symptoms were a 
manifestation of the traumatic experiences he encountered 
during service in Vietnam, to include having come under 
mortar fire.  

On VA examination in December 2001, the physician stated that 
he had reviewed the claims file.  The examiner noted the 
veteran's report of trying to avoid things that reminded him 
of combat experiences.  The pertinent diagnosis was PTSD.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the veteran was notified in the April 1995 
rating decision of the reasons and bases for the decision.  
He was further notified of this information in the July 1995 
statement of the case and the January 1996, March 1998, March 
1999, November 2002, and April 2003 supplemental statements 
of the case.  The Board concludes that the discussions in the 
April 1995 rating decision and in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in February 2003, he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  By letter dated in 
December 2003, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  The Board notes that in this 
case, any defect in the VA's duty to notify and assist the 
veteran is rendered moot, as the claim is herein granted.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD and medical nexus opinions linking such to the veteran's 
report of having come under enemy rocket and mortar attack.  
Service connection for PTSD requires a link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred. 

The veteran has recited stressors, to include coming under 
rocket and mortar attack, which is corroborated by the 
service department report.  The records reflect that the 
veteran served in the 337th RR Company.  The service 
department has reported that the records show mortar and 
rocket attack in proximity to 337th locations at the time the 
veteran's unit was assigned to those areas in Vietnam.  After 
a careful reading of Suozzi v. Brown, 10 Vet. App. 307 
(1997), and Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Board finds that there is credible supporting evidence of 
this in-service stressor.  The evidence does not need to show 
that the veteran personally participated in the event or 
support all of his claimed in-service stressors to 
substantiate a claim for service connection for PTSD.  The 
evidence is in favor of the claim.  Therefore, the claim of 
entitlement to service connection for PTSD is granted.  

The Board is aware that the veteran's reporting of some 
stressors, to include having seen dead individuals and having 
been a prisoner, has either been inconsistent or not 
supported.  His report of coming under mortar and rocket 
attack, however, has been consistent, and there is a 
diagnosis based upon such stressor.  Therefore, the other 
claimed stressors are not outcome determinative.  






ORDER

Service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



